Citation Nr: 0506583	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  99-17 965	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for skin disability.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from March 1966 to 
December 1969 and from January 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied, in pertinent part, service 
connection for skin and low back disabilities.

(The decision below addresses the veteran's skin disability 
claim.  Consideration of the claim of service connection for 
a low back disability is deferred pending completion of the 
development sought in the remand that follows the Board's 
decision.)


FINDINGS OF FACT

1.  The appellant's active military service included service 
in the Republic of Vietnam.

2.  A current skin disability is not attributable to his 
military service, including in-service exposure to 
herbicides.


CONCLUSION OF LAW

The veteran does not have a skin disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1154 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim.  VAOPGCPREC 7-03.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  (Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).)  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The record indicates that the appellant has been apprised of 
what evidence is necessary to substantiate his claim, as well 
as the specific assignment of responsibility for obtaining 
such evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In specific compliance 
with Quartuccio, the appellant was advised of the evidence 
required to substantiate his claim, and the responsibility 
for obtaining it, by letters dated in April 2002 and March 
2004.  The letters informed the appellant of the evidence and 
information VA would be obtaining as well as the evidence 
that the appellant needed to provide.  The letters explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The appellant was also advised in the April 2002 and March 
2004 letters that he should submit any additional information 
or evidence regarding his claim, or advise VA as to its 
whereabouts.

The Board additionally notes that the September 1998 rating 
decision on appeal, the statement of the case (SOC), 
supplemental statements of the case (SSOCs), and multiple 
supplemental correspondence also informed the appellant of 
the types of evidence needed to substantiate his claims.  The 
April 2002 and March 2004 letters also specifically addressed 
the legal requirements of a service connection claim.  
Therefore, VA's duty to notify has been satisfied.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
The record also includes service personnel records, VA 
examination reports, a VA examination addendum, private 
medical records, two lay statements, and the appellant's own 
contentions.  At every stage of the appeal process, the 
appellant was informed of the information needed to 
substantiate his claims, and VA has obtained all available 
evidence identified by the appellant.  Thus, the Board finds 
that all indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.  Additionally, a VA 
examination and medical nexus opinion has been obtained.  
This was done in July 2002, and the examiner provided an 
addendum to the examination report in December 2002.  


II.  Service Connection for Skin Disability 

The appellant contends that he has a skin disability that is 
due to exposure to herbicides during active military service 
in Vietnam.  (See Statement in Support of Claim, VA Form 21-
4138, September 1998).  As such, the Board shall initially 
consider the appellant's claim pursuant to presumptive 
service connection.  38 C.F.R. § 3.309(e) (2004).  Service 
connection may be established for a current disability on the 
basis of a presumption under the law that certain diseases 
manifesting themselves to a degree of 10 percent at any time 
after service had their onset in service.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309 (2004).  

The appellant's service personnel records reflect two 
separate instances of temporary duty assignments within the 
Republic of Vietnam.  As such, the appellant's exposure to 
herbicides is presumed absent affirmative evidence to the 
contrary.  38 C.F.R. § 3.307 (a)(6)(iii) (2004).  In this 
case, there exists no evidence to refute the appellant's 
presumed exposure to herbicides.  Therefore, the Board finds 
that the appellant's exposure to herbicides is presumed in 
this case.

The appellant's VA examination records dated in July 2002 and 
December 2002 show a diagnosis of actinic keratosis.  The 
Board notes, however, that actinic keratosis is not 
enumerated as a disease that may be presumed as due to 
herbicide exposure.  38 C.F.R. § 3.309(e) (2004).  
Furthermore, to the extent that the appellant argues that his 
actinic keratosis is more properly characterized as "[s]oft-
tissue sarcoma", the Board observes that the notes following 
38 C.F.R. § 3.309(e) (2004) also do not specifically 
enumerate actinic keratosis as a condition which is included 
within the meaning of "soft-tissue sarcoma."  Therefore, 
the appellant is not entitled to presumptive service 
connection for his actinic keratosis under 38 C.F.R. 
§ 3.309(e).

Although the appellant has argued that his actinic keratosis 
is the result of exposure to herbicides, VA must also 
ascertain whether there is any other basis to indicate that 
the disorder was incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions, like the one described above.  Id.  
When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d) (2004).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  All three 
elements must be satisfied.

With respect to whether the veteran has a current disability, 
the record contains competent and credible medical evidence 
establishing that the appellant is currently diagnosed with 
actinic keratosis.  Therefore, the Board finds that the 
appellant has a current disability.

The next consideration is in-service incurrence of disease or 
injury.  As previously discussed, the appellant's service 
personnel records show that he served on temporary duty 
within the Republic of Vietnam.  Accordingly, as noted above, 
the appellant's exposure to herbicides is presumed in this 
case.  Therefore, the appellant did suffered an in-service 
injury.

The final consideration in a service connection claim is the 
existence of a medical nexus between in-service disease or 
injury and current disability.  As previously mentioned, the 
evidence of record consists of service medical records, 
service personnel records, VA examination records, private 
medical records, two lay statements, and the appellant's own 
contentions.  The Board has reviewed all of the evidence of 
record, and the only evidence that discusses any causal 
linkage between the appellant's current skin disability and 
his military service are his own lay statements and the VA 
examination records dated in July 2002 and December 2002.  
However, the appellant, as a layperson without medical 
training, is not qualified to render medical opinions as to 
matters such as diagnosis and etiology of disorders and 
disabilities, and his opinion on this point is entitled to no 
weight or probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2004) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

With respect to the appellant's VA examination records dated 
in July 2002, upon review of the appellant's claims file and 
contemporaneous physical examination, the July 2002 VA 
examiner opined that "[a]ctinic keratosis is a pre[-]skin 
cancer related to sun exposure[,] not herbicides.  It is the 
professional opinion of this examiner that this individual's 
skin disorder is related to a residual of herbicide exposure 
in service."  (emphasis added).  The examiner's opinion 
appeared to be self-contradictory because she noted that 
actinic keratosis was a disability not related to herbicide 
exposure, but was a residual of herbicide exposure in the 
veteran's particular case.  The examiner was asked to explain 
this contradiction, and in December 2002, she provided an 
addendum wherein she noted that her earlier "[o]pinion was 
incorrectly stated.  The opinion should read:  Actinic 
keratosis is a pre[-]skin cancer related to sun exposure NOT 
herbicides.  It is the professional opinion of this examiner 
that this individual's skin disorder is NOT related to a 
residual of herbicide exposure in service, originated in or 
is traceable to service."

Thus, the record contains no competent medical opinion that 
actinic keratosis is related to an injury or disease 
coincident with military service, or otherwise had its onset 
during or is related to service.  In fact, the appellant's VA 
examination report dated in July 2002 as well as the VA 
examination addendum dated in December 2002 affirmatively 
shows that a current skin disability is not traceable to his 
military service.  (In July 2002, the examiner had noted that 
the veteran had not been based in the jungle during service 
and that there was no documentation of any skin lesions in 
service.  This appeared to be the basis for her opinion that 
skin disability was not traceable to military service.)  
Absent evidence of a causal nexus between his actinic 
keratosis and service, the appellant is not entitled to 
service connection.

The veteran has also claimed that he has experienced skin 
cancer, a disability for which service connection may be 
presumed if manifested to a compensable level within a year 
of separation from service.  38 C.F.R. §§ 3.307, 3.309 
(2004).  However, the VA examiner, upon review of the file, 
noted that the veteran had been evaluated over the years for 
what amounted to the pre-cancerous actinic keratosis, not 
cancer.  Consequently, this presumption relating to cancer 
does not help the veteran.  

The Board has also considered the applicability of the 
benefit-of-the-doubt doctrine.  However, the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for skin disability.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for skin disability is 
denied.


REMAND

The Board initially notes that the appellant was previously 
afforded a VA examination in July 2002 with respect to his 
claim of entitlement to service connection for low back 
disability.  Upon review of the appellant's claims file as 
well as a contemporaneous physical examination of the 
appellant, the July 2002 VA examiner diagnosed the appellant 
with degenerative osteoarthritis of the thoracic spine with 
pain and degenerative disc disease of the thoracic and lumbar 
spine with pain.  The July 2002 VA examiner further opined 
that "no new medical evidence or documentation was available 
in the claims file that a significant back injury occurred to 
this individual during his military service."  As such, the 
VA examiner ultimately concluded that the veteran's back 
condition and pain was not as least as likely as not 
connected to the back injury and muscle strain that the 
veteran reported occurred during his active military service.

Subsequent to the appellant's July 2002 VA examination, 
additional service medical records were obtained and 
associated with the claims file as a result of a December 
2003 Board remand.  These additional service medical records 
show, in pertinent part, the appellant's in-service treatment 
in November 1971 for "pain medial to l[eft] scapula", which 
resulted from the appellant lifting of a 50-pound object.  As 
such, the Board notes that the underlying premise upon which 
the July 2002 VA examiner's opinion was based, that the 
claims file does not show any in-service back injury, is now 
drawn into question.  Thus, the Board finds that it would be 
helpful to obtain a medical nexus opinion based on the entire 
medical record, including the more recently received service 
medical records.

Accordingly, this case is remanded for the following:

1.  The appellant should be scheduled for a 
VA orthopedic examination by a physician with 
the appropriate expertise to determine the 
nature and etiology of any current low back 
disability.  The examiner should thoroughly 
review the claims folder in conjunction with 
evaluating the appellant, including service 
medical records received in May 2004.  The 
examiner should specifically address the 
following:

Provide a diagnosis for any current low 
back disability and provide an opinion 
on the medical probabilities that each 
diagnosed low back disability is 
traceable to in-service injury or 
disease, to include, but not limited to, 
in-service treatment for pain associated 
with the appellant's lifting of a 50-
pound object in November 1971.

A complete rationale for any opinion 
expressed must be provided.  

2.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

3.  The appellant's claim of entitlement to 
service connection for low back disability 
should then be re-adjudicated.  If the 
benefit sought on appeal remains denied, then 
the appellant and his representative should 
be provided with a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


